This is an appeal by employer and its insurance carrier from an award in claimant’s favor. The claimant was employed as a salesgirl and assistant buyer of children’s apparel for her employer. On May 1, 1944, while carrying boxes upstairs, weighing approximately thirty pounds, her vision failed and medical testimony showed that claimant suffered from a central tear of the retina and choroid of the left eye which resulted in defective vision. Claimant was not a stock clerk, but due to the fact that her' employer was very busy she went downstairs to obtain a supply. There was a box of camp goods on the merchandise which it was necessary for claimant to use. This box weighed approximately thirty pounds. As she lifted the box she felt a sensation above her eyes. After obtaining the merchandise, she took a dozen boxes of underwear, weighing about thirty pounds, and procéeded up the stairs, and while she was ascending the stairs her vision became blurred. The medical testimony showed *915that she sustained a loss of vision of the left eye attributable to a tear or small, microscopical tears in the retina and choroid of the left eye. That testimony also showed that there was causal relation between the injury and the lifting of the boxes and carrying of the boxes upstairs. The evidence sustains the finding of the board. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 1005.]